                                                                                   Entered on Docket
                                                                                   February 28, 2019
                                                                                   EDWARD J. EMMONS, CLERK
                                                                                   U.S. BANKRUPTCY COURT
                                                                                   NORTHERN DISTRICT OF CALIFORNIA


                              1   WEIL, GOTSHAL & MANGES LLP
                                                                             Signed and Filed: February 27, 2019
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                                  Jessica Liou (pro hac vice)
                              3
                                  (jessica.liou@weil.com)
                                                                             ________________________________________
                              4   Matthew Goren (pro hac vice)               DENNIS MONTALI
                                  (matthew.goren@weil.com)                   U.S. Bankruptcy Judge
                              5   767 Fifth Avenue
                                  New York, NY 10153-0119
                              6   Tel: 212 310 8000
                                  Fax: 212 310 8007
                              7

                              8   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              9   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10   (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13
                                  Proposed Attorneys for Debtors
      767 Fifth Avenue




                             14   and Debtors in Possession
                             15                                  UNITED STATES BANKRUPTCY COURT
                             16                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                       SAN FRANCISCO DIVISION
                             17
                                   In re:                                               Bankruptcy Case
                             18                                                         No. 19-30088 (DM)
                                   PG&E CORPORATION,
                                                                                        Chapter 11
                             19                                                         (Lead Case)
                                            - and -
                                                                                        (Jointly Administered)
                             20
                                   PACIFIC GAS AND ELECTRIC
                                                                                        FINAL ORDER PURSUANT TO 11 U.S.C.
                             21    COMPANY,
                                                                                        §§ 105(a), 363(b), AND 507 AND FED. R.
                                                       Debtors.
                                                                                        BANKR. P. 6003 AND 6004 AUTHORIZING
                             22                                                         DEBTORS TO (I) PAY PREPETITION WAGES,
                                   ☐Affects PG&E Corporation                            SALARIES, WITHHOLDING OBLIGATIONS
                             23    ☐Affects Pacific Gas and Electric Company            AND OTHER COMPENSATION AND
                                                                                        BENEFITS; (II) MAINTAIN EMPLOYEE
                             24    ☒Affects both Debtors                                WAGE AND BENEFITS PROGRAMS; AND
                                                                                        (III) PAY RELATED ADMINISTRATIVE
                             25    * All papers shall be filed in the Lead Case,        OBLIGATIONS
                                   No. 19-30088 (DM).
                             26

                             27

                             28

                             Case: 19-30088           Doc# 705    Filed: 02/27/19      Entered: 02/28/19 12:57:58    Page 1 of 5
                              1          Upon the Motion, dated January 29, 2019 (the “Motion”),1 of PG&E Corporation (“PG&E

                              2   Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors and debtors in possession

                              3   (collectively, “PG&E” or the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

                              4   Cases”), pursuant to sections 105(a), 363(b), and 507(a) of title 11 of the United States Code

                              5   (the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of Bankruptcy Procedure

                              6   (the “Bankruptcy Rules”), for interim and final authority to (i) pay, in their sole discretion, all

                              7   prepetition amounts required under or related to the Prepetition Employee Obligations; (ii) continue their

                              8   Employee Wage and Benefits Programs as such were in effect as of the date hereof and as such may be

                              9   modified, amended, or supplemented from time to time in the ordinary course of the Debtors’ businesses,

                             10   and (iii) honor and pay all Employee Program Administrative Obligations, all as more fully set forth in

                             11   the Motion; and this Court having jurisdiction to consider the Motion and the relief requested therein

                             12   pursuant to 28 U.S.C. §§ 157 and 1334, Order Referring Bankruptcy Cases and Proceedings to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   Bankruptcy Judges, General Order 24 (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules
      767 Fifth Avenue




                             14   for the United States District Court for the Northern District of California (the “Bankruptcy Local

                             15   Rules”); and consideration of the Motion and the requested relief being a core proceeding pursuant to

                             16   28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409;

                             17   and the Court having found and determined that notice of the Motion as provided to the parties listed

                             18   therein is reasonable and sufficient, and it appearing that no other or further notice need be provided;

                             19   and this Court having reviewed the Motion and the Wells Declaration (as amended on February 2, 2019

                             20   [Docket No. 263]); and this Court having held hearings to consider the relief requested in the Motion on

                             21   an interim and final basis; and this Court having previously entered an order granting interim relief with

                             22   respect to the Motion [Docket No. 210] (the “Interim Order”); and this Court also having previously

                             23   entered an order confirming the interim relief granted in the Interim Order [Docket No. 439]

                             24   (the “Additional Order”); and this Court having determined that the legal and factual bases set forth in

                             25   the Motion establish just cause for the relief granted herein; and it appearing that the relief requested in

                             26
                                  1
                                    Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such
                             27   terms in the Motion.
                             28

                             Case: 19-30088       Doc# 705      Filed: 02/27/19     Entered: 02/28/19 12:57:58         Page 2 of 5
                              1   the Motion is in the best interests of the Debtors, their estates, creditors, shareholders, and all parties in

                              2   interest; and upon all of the proceedings had before this Court and after due deliberation and sufficient

                              3   cause appearing therefor,

                              4          IT IS HEREBY ORDERED THAT:

                              5          1.      The Motion is granted on a final basis, as provided herein.

                              6          2.      The Debtors are authorized, but not directed, pursuant to sections 105(a), 363(b), and

                              7   507(a) of the Bankruptcy Code, to pay all Prepetition Employee Obligations, including, without

                              8   limitation, all such obligations under or relating to the Debtors’ Compensation Obligations, Employee

                              9   Incentive and Retention Programs, Reimbursable Expenses, Withholding Obligations, Payroll

                             10   Maintenance Fees, Severance Programs, Employee Benefits Programs, and Supplemental Workforce

                             11   Obligations (which in each of the foregoing cases includes, without limitation, all Employee Program

                             12   Administrative Obligations arising thereunder or related thereto), that are due and payable and relate to
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13   the period prior to the Petition Date, in accordance with the Debtors’ ordinary course of conduct and
      767 Fifth Avenue




                             14   consistent with the Debtors’ prepetition practices.

                             15          3.      Without limiting the foregoing, the Debtors are authorized, but not directed, to pay all

                             16   “cash out” amounts due or that may become due with respect to accrued but unused vacation, to pay all

                             17   contributions to the 401(k) Plan withheld from Employees’ paychecks and all prepetition 401(k)

                             18   Matching Obligations and administrative fees, to transfer all withheld amounts and to continue to

                             19   withhold amounts on account of the Flexible Spending Account Contributions, to transfer such amounts

                             20   to the Flexible Spending Account Administrators in the ordinary course of business, and to continue to

                             21   withhold amounts on account of the Voluntary AD&D Insurance Plan and to transfer such amounts

                             22   withheld to the Life Insurance Administrator in the ordinary course of business, including all prepetition

                             23   amounts withheld on account of the Voluntary AD&D Insurance Plan.

                             24          4.      The Debtors are further authorized, but not directed, pursuant to sections 105(a), 363(b),

                             25   and 507 of the Bankruptcy Code, to maintain and continue to administer, in their sole discretion, their

                             26   Employee Wage and Benefits Programs as such were in effect as of the commencement of these Chapter

                             27

                             28

                             Case: 19-30088        Doc# 705      Filed: 02/27/19     Entered: 02/28/19 12:57:58          Page 3 of 5
                              1   11 Cases and as such may be modified or supplemented from time to time in the ordinary course of

                              2   business, and to pay all obligations in connection with such programs in the ordinary course of business,

                              3   except as ordered otherwise herein.

                              4          5.      Notwithstanding anything herein to the contrary, during the pendency of the Chapter 11

                              5   Cases, the Debtors shall not, absent further order of the Court, make any payments under the Severance

                              6   Programs or any of the Employee Incentive Programs to any of the Insiders.

                              7          6.      The Debtors are authorized to pay and otherwise honor all Reimbursable Expenses in the

                              8   ordinary course, as and when due; provided, that the Debtors shall not accelerate payment of any

                              9   Reimbursable Expenses prior to the respective payment date.

                             10          7.      The Debtors are further authorized, but not directed, to pay all Outstanding Compensation

                             11   and Additional Relocation Payments (each as defined and as provided in the Additional Order) that are

                             12   due and payable and relate to the period prior to the Petition Date.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13          8.      Banks and financial institutions are authorized, but not directed, at the Debtors’ request,
      767 Fifth Avenue




                             14   to receive, process, honor and pay, to the extent of funds on deposit, any and all checks issued or to be

                             15   issued or electronic funds transfers requested or to be requested by the Debtors relating to the Prepetition

                             16   Employee Obligations, including the Employee Program Administrative Expenses, the Outstanding

                             17   Compensation, and Additional Relocation Payments.

                             18          9.      The Debtors are authorized, but not directed, to issue new postpetition checks or effect

                             19   new electronic funds transfers on account of the Prepetition Employee Obligations, including the

                             20   Employee Program Administrative Expenses, the Outstanding Compensation, and Additional

                             21   Relocation Payments, to replace any prepetition checks or electronic funds transfer requests that may be

                             22   lost, dishonored, or rejected as a result of the commencement of the Chapter 11 Cases.

                             23          10.     Nothing contained in this Final Order or in the Motion is intended to be or shall be

                             24   construed as (a) an admission as to the validity of any claim against the Debtors, (b) a waiver of the

                             25   Debtors’ or any appropriate party in interest’s rights to dispute any claim, or (c) an approval or

                             26   assumption of any agreement, contract, program, policy, or lease under section 365 of the Bankruptcy

                             27

                             28

                             Case: 19-30088       Doc# 705      Filed: 02/27/19     Entered: 02/28/19 12:57:58         Page 4 of 5
                              1   Code. Likewise any payment made pursuant to this Final Order is not intended to be and shall not be

                              2   construed as an admission to the validity of any claim or a waiver of the Debtors’ rights to dispute such

                              3   claim subsequently.

                              4          11.     The relief requested in the Motion with respect to the STIP Awards is hereby withdrawn,

                              5   provided, however, that the objection of the Engineers and Scientists of California, IFPTE Local 20

                              6   (“ESC Local 20”), solely as it relates to STIP Awards for members of ESC Local 20, is preserved and

                              7   shall be heard at the hearing to be held on March 13, 2019, at 9:30 a.m. (Pacific Time).

                              8          12.     Notwithstanding entry of this Final Order, nothing herein shall create, nor is intended to

                              9   create, any rights in favor of or enhance the status of any claim held by, any party.

                             10          13.     The requirements of Bankruptcy Rules 4001(d) and 6004(a) have been satisfied.

                             11          14.     Notwithstanding the provisions of Bankruptcy Rules 4001(a)(2) and 6004(h), this Final

                             12   Order shall be immediately effective and enforceable upon its entry.
Weil, Gotshal & Manges LLP

 New York, NY 10153-0119




                             13          15.     The Debtors are authorized to take all steps necessary or appropriate to carry out this
      767 Fifth Avenue




                             14   Final Order.

                             15          16.     This Court shall retain jurisdiction to hear and determine all matters arising from or

                             16   related to the implementation, interpretation, or enforcement of this Final Order.

                             17
                                   APPROVED AS TO FORM AND CONTENT:
                             18
                                   Dated: February 27, 2019
                             19
                                   WEINBERG, ROGER & ROSENFLED
                             20    A Professional Corporation

                             21    /s/ Emily P. Rich
                                   EMILY P. RICH
                             22
                                   Attorneys for Engineers and Scientists of California,
                             23    Local 20, IFPTE
                             24

                             25
                                                                           ** END OF ORDER **
                             26

                             27

                             28

                             Case: 19-30088       Doc# 705      Filed: 02/27/19     Entered: 02/28/19 12:57:58         Page 5 of 5
